[Cite as Williams v. PNC Bank, N.A., 2022-Ohio-4287.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

ANTOINE WILLIAMS,                                       :

                Plaintiff-Appellant,                    :
                                                            No. 111452
                v.                                      :

PNC BANK, N.A., ET AL.,                                 :

                Defendants-Appellees.                   :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: December 1, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-20-940278


                                           Appearances:

                The Spitz Law Firm, LLC, and Fred M. Bean, for
                appellant.

                Seyfarth Shaw LLP, Katherine Mendez, Sharilee K.
                Smentek; Perez & Morris, LLC, and Jo A. Tatarko, for
                appellees.

EILEEN A. GALLAGHER, J.:

                Plaintiff-appellant Antoine Williams appeals an order of the Cuyahoga

County Court of Common Pleas granting summary judgment on his race-

discrimination claim in favor of the defendants-appellees PNC Bank, N.A. and

Stephanie K. Reusser (“PNC Defendants”).
             Although we find that the trial court erred when it concluded that

Williams had not established a prima facie case of discrimination, our standard of

review allows us to fully consider the burden-shifting framework relevant to his

claim. After doing so, we determine that the defendants were entitled to summary

judgment. For these reasons, as set forth more fully below, we affirm.

I.   Factual Background and Procedural History

        A. Williams’ Career From 2006 Through Becoming Bank &
           Business Center Manager at the Chagrin-Brainard Branch

             Antoine Williams is African American. PNC Bank, N.A. (“PNC”) is a

foreign national banking association that has branches in Ohio.

              PNC hired Williams as a bank teller in 2006. Williams then entered

a PNC management-training development program.             He transitioned through

various banking roles over the next five years, culminating in a position as an acting

assistant manager. James Muraco was Williams’ supervisor at PNC during this

time.
              In February 2011, Williams resigned from PNC, while in good standing,

to take a position as a branch manager with another bank.1 Williams worked for

three years as a branch manager and said he was “highly successful” in that role.2

              Muraco asked Williams to return to PNC in 2014. Williams applied

and interviewed for a position as a branch manager. In September 2014, PNC

rehired Williams as a Branch Manager II at its branch located at Shaker Square.

Williams testified that from his rehire with PNC until his termination, he “had an

awesome career with PNC.” Williams described his time at PNC between 2014 and

2018 as “nothing short of awesome” and said that he “became a proficient leader

and branch manager.” In November 2017, Williams was promoted to a position as

a banking center manager at PNC’s Mayfield-Richmond branch.                      Williams’


       1 Williams testified that he left PNC in 2011 because he believed PNC was
discriminating against him by failing to develop him into a branch manager. He said that
most of his peers in PNC’s management-training program had been promoted “and I had
a hard time figuring out why I was the only one left behind.” Williams admitted that PNC
had a policy against discrimination and that he could have made an internal complaint if
he believed he was the victim of discrimination. He said he chose not to file a complaint
with PNC about his discrimination concerns out of fear of retaliation. Williams said that
“most employees do not report” discrimination at PNC because, although the report is
anonymous, “the manager always get[s] ahold of who reported and what” and “[n]othing
happens to the manager, but your career within the bank will go on a downward spiral
from retaliation.” In this case, Williams does not allege that PNC discriminated against
him during his first period of employment. PNC asserts that it “is an equal opportunity
employer, with robust policies prohibiting discrimination and harassment because of an
individual’s protected class, including race, and further prohibiting retaliation against an
employee for making a ‘good faith’ report or complaint of discrimination.”
       2 Upon leaving this other bank to return to PNC, Williams filed a claim of racial
discrimination against the other bank with the U.S. Equal Employment Opportunity
Commission (“EEOC”). Williams described that he believed the bank was placing him in
certain branches and setting goals that were “aggressive” based on his race. Williams said
that the EEOC investigated his claim and concluded that it was unfounded. Williams
applied for a role in a different department with the bank after PNC terminated him.
performance reviews reflect that he consistently met or exceeded expectations at

PNC.

             Williams came to work closely with Drew Martin, a regional manager

for PNC, who “groomed” Williams to become a vice president and Branch &

Business Center Manager at PNC’s Chagrin-Brainard branch (the “Branch”).

Williams said he worked with Martin “to take the necessary steps to receive the

promotion” when that position became available.

             When the position opened, Williams interviewed with Stephanie

Reusser for the job. Reusser was the regional manager who oversaw the Branch.

This interview was the first time that Williams met Reusser. Williams said that Drew

Martin — Reusser’s boss — made the ultimate decision to promote Williams to the

Branch & Business Center Manager role.

             Williams started as Branch & Business Center Manager at the Branch

in early March 2019. In this role, he was responsible for interviewing potential

employees for open positions at PNC. He was also responsible for managing the

operations of the branch, coaching and developing branch employees, customer

service (including business banking) and working with PNC’s business clients.

               Reusser directly supervised Williams while he worked at the Branch.

Williams averred that he “was nothing short of a highly successful employee” in this

role.
      B. Williams’ Allegations of Reusser’s Discriminatory Hiring
         Comments in Fall 2019

              In or around August 2019, Williams interviewed two applicants for an

open position at the Branch. One was an African American male with a long history

of banking experience; the other was a Caucasian female with no history of banking

experience. Williams expressed to Reusser that he wanted to hire the African

American male for the open position but Reusser said she did not want PNC to hire

him. Williams described that Reusser told him she did not see previous banking

experience as necessary because she “could mold the individual that she felt was the

right fit for masculine clients and high net worth clients.” Williams said she told him

she wanted to hire the female candidate. Williams admitted that Reusser never said

she wanted to hire the candidate because she was Caucasian or did not want to hire

the African American candidate because he was not Caucasian. But Williams

implied that it was no coincidence that the individuals that Reusser felt she could

mold “just happened to be Caucasian individuals.”

              Reusser testified that Williams interviewed candidates for the open

position and that they discussed those candidates together. Reusser said that

Williams told her he had interviewed a candidate that had worked at an external

bank, really liked the candidate and wanted her to speak with him; she said she knew

that the candidate was male but did not know the candidate’s race and never met

him. Reusser testified that she was willing to meet with the candidate and worked

with PNC’s recruiter to reach out and schedule him for an interview. She said the

candidate never responded to their attempts and the female candidate applied while
they were waiting. She said the female candidate interviewed for the position and

Reusser and Williams had “a good conversation about the things that she could

bring * * * to his branch.” She said Williams shared some concerns about the

candidate and expressed that he still wanted Reusser to interview the male

candidate. Reusser said she later followed up with Williams to let him know that

the male candidate never got back to PNC’s recruiter. She said she told Williams

that “we can continue to wait, or we have another really great candidate here that

we can move forward with.”

              Williams said he was not aware that the recruiting department at PNC

had difficulty contacting the African American candidate. Williams first testified

that the candidate told him he interviewed with Reusser in late September 2019 but

later said that Reusser “did not even take the time to interview” him; he ultimately

testified that he was not sure whether or not she had interviewed the candidate.

              PNC hired the female candidate. Williams admitted that he made the

decision to hire the female candidate but testified that he did so “at [Reusser’s]

recommendation and * * * with me not wanting to go against her will in fear of

retaliation.” Williams testified that the female candidate struggled at work and was

incompetent, forcing Williams to divert resources to help her. Reusser admitted

that Williams told her the female candidate “wasn’t catching on as quickly as he had

anticipated or he wanted her to.”

              In or around September 2019, Williams interviewed a Persian male

for an open position at the Branch. The candidate had at least three years of
experience working at PNC. Williams wanted to hire this candidate. Williams also

interviewed a Caucasian female. Reusser told Williams that she wanted him to hire

the female. According to Williams, Reusser said that clients would not accept the

Persian male because of his national origin and race. Reusser said that the female

would be better for PNC in the “long term.”3 Williams ultimately hired the Persian

male.

               After the September interviews, Williams testified that Reusser

treated Williams differently, including stating that Williams was still “on call” on the

weekends even though he was off the clock.

        C. PNC Bank’s Policies

               Yolanda Reid, who is African American, has been a vice president and

senior employee relations investigator for PNC since around March 2017.

               PNC maintains a Fidelity Bonding policy. Reid averred4 that the

policy states, among other things, the following:

        PNC employees are expected to be truthful and honest at all times when
        working for and/or representing PNC. * * * PNC employees must be
        covered by PNC’s fidelity bond from the first day of employment and
        must remain covered throughout the duration of their employment. If

        3PNC and Reusser deny this. Reusser testified that “[w]e have a very diverse staff
at Chagrin-Brainard” and denied expressing concerns about whether clients would accept
the Persian candidate based on the way he spoke or looked. She admitted that she did
express concerns to Williams about the candidate but said these concerns were about his
performance as a PNC employee, not his race or national origin. For purposes of
considering the defendants’ summary-judgment motion, we resolve this factual dispute
in Williams’ favor.
        4
        PNC attached a copy of this policy to its motion for summary judgment but the
poor quality of the document scan renders it practically illegible. Williams does not
dispute Reid’s recitation of the policy’s language.
      not bonded, the individual cannot continue to be employed by PNC.
      * * * Dishonest acts violate the bond, regardless of whether there is
      actual monetary loss, and in such instances employment with PNC will
      likely be terminated. * * * If PNC believes you may have committed a
      dishonest act, you automatically are not bonded and you cannot remain
      at work.

                PNC also maintains a Code of Business Conduct and Ethics.

                Reid averred that these policies state that PNC employees who

“‘believe another employee has engaged in a dishonest act’ are ‘obligated to report it

* * *.’” She averred that an employee who fails to make a required report of

suspected dishonesty is subject to corrective action “up to and including

termination.”

                Williams admitted that his conduct as a PNC employee was governed

by a number of corporate policies, including PNC’s Code of Business Conduct and

Ethics and its Fidelity-Bonding Policy. He admitted that he knew how to access

these policies on PNC’s intranet. He further admitted that he was required to review

PNC’s Code of Business Conduct and Ethics on a yearly basis. He admitted that

PNC’s Fidelity-Bonding Policy required him to be honest at all times while working

for PNC. Williams further admitted as follows:

      Q. Would you agree with me that being dishonest about client referrals
      is prohibited under PNC’s code of business conduct and ethics?

      A. Yes.

      Q. Would you agree with me that being dishonest about multichannel
      calls is prohibited under PNC’s codes of business conduct and ethics?

      A. Yes.
      Q. In fact, any form of dishonesty is prohibited under PNC’s code of
      business conduct and ethics, correct?

      A. Yes.

      D. PNC’s Investigation and Termination of Williams

                In September 2019, PNC investigated two allegations of dishonesty

regarding Williams. The first allegation involved alleged falsification of multi-

channel call logs and the second allegations involved alleged improper client

referrals to obtain commissions to which he was not entitled.

             1. Multi-Channel Calls

                The first allegation was raised initially by Deborah Adams, a sales and

service support manager for PNC. Reusser testified that Adams is Caucasian.

                Reusser related that Williams received a list of customer “leads” every

month that he was required to call at least three times. These are referred to as

“multi-channel calls.” The purpose of these calls was to “invite [current and

prospective customers] in to have a full cash flow conversation with the client to be

able to make sure that we are * * * servicing our customer * * * to their financial

wellness and make sure that we are taking care of them and using the right products

and services to help meet and achieve their needs and goals.” Williams was required

to document the disposition of these “dials” in a computer system. The dispositions

included, among others, “bad number,” “no contact,” “contact no appointment” and

“contact appointment accepted.”       If Williams identified that there was a bad

number, he should have closed out the lead as “bad number.” If he did not reach the

customer lead after three attempts, he was supposed to close out the lead. At the
time, Williams was not permitted to make sales over the phone. If a customer

walked into the bank, Williams was not permitted to document that walk-in as if he

had called the customer. After 90 days, a new business customer would become

eligible to be added to the list of multi-channel leads.

               In September 2019, Adams was physically present at the Chagrin-

Brainard Branch. She sat in the same room as Williams while Williams was making

multi-channel calls. Thereafter, Adams contacted Reusser to report concerns that

Williams was not documenting calls correctly and reporting calls that should not

have been reported at all.

               Reusser stated that, for example, Williams reported that he made two

calls, within two minutes of each other, in which he “picked up the phone, called,

contacted the customer, made an appointment, conducted an appointment, and

status of sale * * *.” She said it was impossible for Williams to have done all this on

two separate calls within two minutes, especially because Williams was not

permitted to make sales over the telephone. As another example, Reusser described

that Williams opened a couple accounts for customers and then reported calls to

those customers the next day. On another occasion, she said Williams reported that

he made a call to a customer and scheduled an appointment, when in reality the

appointment was for a loan closing and it had been scheduled for him. On another

occasion, she said Williams documented a “bad number” in the system, then

reported a call to the same number the following week and documented “no

contact.”
              Adams sent Reusser additional information and documentation via

email regarding her concerns. Among other things, Adams noted that Williams

reported two dials to the same business and reported dials for two accounts that

were opened the previous day. She also wrote that she asked Williams whether he

was recording walk-in contacts as multi-channel call appointments and he

answered, “I don’t know.”

               Reusser testified that she does not recall coaching or disciplining any

other PNC employee for failing to properly log multi-channel calls as a regional

manager.

               Reusser admitted that she never spoke with any of the customers to

whom Williams reported calls that Adams suspected were false.

             2. Business Banking Referrals

               The day after Adams reported her concerns to Reusser about multi-

channel calls, Heather Dodig — a business banking sales manager whom Reusser

said is Caucasian — called her to report a concern that a business banker suspected

Williams may have improperly claimed referrals for a client that the business banker

was supporting.

              Reusser related that a branch manager who identifies through a

casual conversation with a client that the client has a banking need between $1

million and $5 million should refer that client to a business banker. In doing so, the

branch manager should put a referral into the computer system and route that

referral to the business banker supporting that particular branch. Branch managers
receive a commission when their referrals result in business for the bank. To make

a referral, a branch manager must personally have a conversation with a client and

uncover a need that can only be fulfilled by another person and the referral cannot

be inappropriate.

               If a branch manager identifies that a person has a business entity with

a sufficient business-banking need and makes a referral, the manager receives a

commission based on that one entity only, even if the business banker identifies that

the client has additional business entities that also have banking needs. If the

branch manager identifies, say, ten business entities that have sufficient banking

needs, the branch manager can make a referral for each entity and receive a

commission but they have to do so within the referral window and the “referral has

to be entered prior to the business banker opening any of the relationships or any of

the products and services associated with them, as well.”

               Reusser explained that the computer system allows managers to

enter a referral not to an identified business banker but to an account called

“Admin.”5

               Dodig reported to Reusser that a business banker — Brad Angeloff —

noticed that Williams entered referrals for six business entities associated with a

particular customer, with whom he said Williams was not involved. Dodig reported




      5  Reusser did not know specifically why this was an available option but speculated
that it may be used by PNC’s Care Center.
that Williams had directed the referrals to “Admin,” as opposed to Angeloff, and

therefore, the system would not send an email to Angeloff.

               Williams testified as follows about these referrals:

      Q. Under PNC’s policies, when should an employee submit a referral
      for a client?

      A. I don’t recall what the policy is as far as submitting a referral for a
      client.

      ***

      Q. Why didn’t you submit those referrals directly to [the business
      banker]?

      A. I don’t recall.

               Williams testified that he referred the client to the business banker

regarding at least six businesses the client was operating at the time. Williams

admitted that “[w]hen I initially made the referral, I did not, which was customary,

receive any specific details about the business, the number of businesses, or the

value of potential services, other than generally knowing that it fit within the

proscribed bracket for a business banker to handle.” Williams admitted that, at the

time he spoke to the business banker about the client’s businesses, “no profile had

been built for [the client], nor the several businesses that would potentially be

involved in any business banking services offered by PNC.”

               Williams further testified that, even though he did not set up any

accounts for the client’s businesses or even know how many businesses would need

business-banking services, “I was entitled to the financial incentive that came with

that referral” if any business ended up receiving PNC’s services.
               After receiving these reports from Adams and Dodig, Reusser called

PNC’s employee-relations staff and “shared with them the concerns that were

brought to my attention” and asked “that somebody needed to look into [it] to make

sure that everything was okay.”

             3. Investigation and Termination

               Reid testified that PNC’s Employee Relations Information Center

took a report regarding Williams and assigned the investigation to her in September

2019. The report involved two primary allegations: (1) Williams may have been

falsifying his log of required customer calls and (2) Williams may have improperly

entered business referrals for client accounts that he was not involved with

generating and directing those referrals in a way that was designed to avoid

detection by the banker who actually generated the business. Reid said she spoke

with Reusser about the allegations made in the report.

               After Reid was assigned to the investigation, Reusser did not have

much of a role in the investigation. Reusser did not recall discussing the allegations

with Dodig or Adams after September 12, 2019. Reid kept Reusser informed when

interviews were scheduled and Reusser also responded to Reid’s requests for

documents.

              Reid never spoke with any of the clients associated with any of the

multi-channel calls. Reid admitted that she was aware that Williams had been in

the Banking & Business Center Manager role for at least nine months and would

have been performing multichannel calls and setting appointments throughout that
time. She admitted that she did not investigate whether Williams had incorrectly

logged or not entered information correctly as to similar calls in those nine months.

              Reid never spoke with the business customer who had the six

accounts for which Angeloff claimed Williams improperly entered referrals.

              Reid interviewed Adams, Angeloff, Dodig and Williams and reviewed

the documents assembled by Adams and Dodig regarding their concerns. Based on

this investigation, Reid concluded that Williams had engaged in wrongdoing by

falsifying his multi-channel call logs and improperly claiming credit for these

referrals.

               PNC’s employee-relations staff, including Reid and Reid’s manager,

after consulting with the legal department, recommended to Reusser that Williams

be terminated as a result of the investigation’s findings. Reusser recalled that Reid

told her that PNC had concluded that there were falsifications in Williams’ reports

of his appointments and dials and that there were inappropriate referrals entered

into the system on the six customers Dodig identified. Reusser also recalled that

Reid said there were “discrepancies in between what occurred and what [Williams]

had reported, so that they were recommending that we terminate [Williams.]”

Reusser concurred with the recommendation.

              PNC terminated Williams’ employment on October 9, 2019. PNC

told Williams that it was terminating him for falsifying information in regard to

counting appointments and manipulating incentive programs.
              Reusser assigned another PNC branch manager, who is Caucasian, to

cover the Chagrin-Brainard branch on an interim basis while she worked to hire

Williams’ replacement.     The interim manager continued managing his own

branches but he worked at the Chagrin-Brainard branch at least two days a week.

Approximately three months after Williams’ termination, Reusser hired an external

candidate, who was also Caucasian, to be the permanent branch manager at the

Chagrin-Brainard branch.

      E. Williams Filed Suit and the Trial Court Granted the PNC
         Defendants’ Motion for Summary Judgment

              Williams filed a two-count complaint in November 2020 alleging that

PNC and Reusser violated the Ohio Civil Rights Act, R.C. Chapter 4112. Specifically,

Williams alleged that (1) the defendants discriminated against him during his

employment and terminated him because of his race and (2) the defendants’

termination of Williams’ employment constituted retaliation for his opposition to

the defendants’ alleged discriminatory conduct.

              The defendants filed a motion for summary judgment. Williams filed

a brief in opposition, attaching an affidavit he executed and certain of the PNC

Defendants’ written discovery responses. The trial court granted the motion.

              Williams appealed, raising the following sole assignment of error for

review:

      The trial court committed reversible error in granting summary
      judgment by determining that Williams failed to raise a genuine issue
      of material fact regarding the fourth element of his prima facie case for
      race discrimination.
               Williams only claims error as to his race-discrimination claim; he did

not appeal the trial court’s summary judgment as to his retaliation claim.

II. Law and Analysis

              We review summary judgment rulings de novo, applying the same

standard as the trial court. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671

N.E.2d 241 (1996). Under Civ.R. 56, summary judgment is appropriate when no

genuine issue exists as to any material fact and, in viewing the evidence most

strongly in favor of the nonmoving party, reasonable minds can reach only one

conclusion that is adverse to the nonmoving party, entitling the moving party to

judgment as a matter of law.

               In a motion for summary judgment, the moving party carries an

initial burden of identifying specific facts in the record that demonstrate their

entitlement to summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292–293,

662 N.E.2d 264 (1996). If the moving party fails to meet this burden, summary

judgment is not appropriate; if the moving party meets this burden, the nonmoving

party has the reciprocal burden to point to evidence of specific facts in the record

demonstrating the existence of a genuine issue of material fact for trial. Id. at 293.

Summary judgment is appropriate if the nonmoving party fails to meet this burden.

Id.

      A. The Trial Court Erred When It Determined That Williams Had
         Not Established a Prima Facie Case of Racial Discrimination

               Williams asserted a claim of racial discrimination in violation of the

Ohio Civil Rights Act, R.C. 4112.02(A). Under R.C. 4112.02(A), it is “an unlawful
discriminatory practice” “[f]or any employer, because of the race, color * * * or

ancestry of any person, to discharge without just cause * * * or otherwise to

discriminate against that person with respect to * * * tenure, terms, conditions, or

privileges of employment, or any matter directly or indirectly related to

employment.” Because discrimination claims under Title VII of the Civil Rights Act

of 1964 (“Title VII”) are analogous to claims under the Ohio Civil Rights Act, we may

look to federal cases interpreting Title VII to assist us in interpreting Ohio law. E.g.,

Crable v. Nestle USA, Inc., 8th Dist. Cuyahoga No. 86746, 2006-Ohio-2887, ¶ 23,

citing Plumbers & Steamfitters Apprenticeship Commt. v. Ohio Civ. Rights Comm.,

66 Ohio St.2d 192, 196, 421 N.E.2d 168 (1981).

               A plaintiff may prove intentional race discrimination in employment

(1) by direct evidence that a termination or other adverse employment decision was

motivated by race or (2) indirectly, by circumstantial evidence, using the burden-

shifting method articulated by the U.S. Supreme Court in McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), as adopted by the Ohio

Supreme Court in Barker v. Scovill, Inc., 6 Ohio St.3d 146, 451 N.E.2d 807 (1983),

and Plumbers & Steamfitters Joint Apprenticeship Commt. at 192, and modified in

Coyell v. Bank One Trust Co. N.A., 101 Ohio St.3d 175, 2004-Ohio-723, 803 N.E.2d

781.

               In this case, there is no direct evidence of racial discrimination

against Williams. While Williams alleges that Reusser pressured Williams to make

hiring decisions at his branch, at least one being based explicitly on the race of the
job applicant, Williams has presented no evidence linking these alleged

discriminatory statements to his termination. See Hardy v. The Andersons, Inc.,

6th Dist. Lucas No. L-21-1218, 2022-Ohio-3357, ¶ 26. Accordingly, Williams needed

to prove discrimination using the indirect method of proof.

                  In the absence of direct evidence of discrimination, we analyze racial-

discrimination claims under a burden-shifting framework.                E.g., Smith v.

ExpressJet Airlines, Inc., 8th Dist. Cuyahoga No. 101336, 2015-Ohio-313, ¶ 13. The

plaintiff bears the initial burden to set forth a prima facie case of discrimination.

E.g., id. If the plaintiff establishes a prima facie case, the burden shifts to the

employer to produce evidence showing a “legitimate, nondiscriminatory reason for

the adverse employment action.” Id., citing Mosley v. Cuyahoga Cty. Bd. of Mental

Retardation, 8th Dist. Cuyahoga No. 96070, 2011-Ohio-3072, ¶ 64. If the employer

articulates a nondiscriminatory reason, the burden shifts back to the plaintiff to

show that the proffered reason was not the true reason for the adverse employment

action. See id.

              Williams contends that the trial court used the wrong test to consider

whether he met his prima facie case of discrimination. He claims that, under the

correct standard, he meets the prima facie case. We agree.

                  Williams urged the trial court to adopt the elements as set forth in

Scovill, 6 Ohio St.3d at 148, 451 N.E.2d 807, which would require the trial court to

consider whether Williams showed that (1) he was a member of a protected class,

(2) he was discharged, (3) he was qualified for the position in question and (4) he
was replaced by, or his discharge permitted the retention of, a person who did not

belong to the protected class. Williams also told the trial court that the fourth

element could be met in the alternative by showing that a comparable non-protected

person was treated more favorably, pointing to Brewer v. Cleveland City Schools

Bd. of Edn., 122 Ohio App.3d 378, 385, 701 N.E.2d 1023 (8th Dist.1997).

               The PNC Defendants urged the trial court to consider whether

Williams met the elements set forth in Birch v. Cuyahoga Cty. Probate Court, 173

Ohio App.3d 696, 704, 2007-Ohio-6189, 880 N.E.2d 132 (8th Dist.), which would

require Williams to demonstrate that (1) he is a member of a protected class; (2) he

was qualified for the position in question; (3) he suffered an adverse employment

action despite his qualification and (4) he was treated less favorably than a similarly

situated individual outside the protected class.

               The trial court agreed with the PNC Defendants and concluded that

summary judgment against Williams was appropriate because Williams could not

identify any similarly situated individual outside of his protected class who was

treated more favorably than himself.

               “[D]emonstrating a prima facie case does not present an onerous

burden, as a prima facie case merely permits a rebuttable presumption of

discriminatory treatment.” Hardy, 2022-Ohio-3357, at ¶ 34. It is well-settled that

a plaintiff can meet the fourth element of their prima facie case for race

discrimination based on a termination by showing that they were replaced by a

person outside of the protected class. See, e.g., Blanton v. Cuyahoga Cty. Bd. of
Elections, 150 Ohio App.3d 61, 2002-Ohio-6044, 779 N.E.2d 788 (8th Dist.), ¶ 17–

19; McGowan v. Cuyahoga Metro. Hous. Auth., 8th Dist. Cuyahoga No. 84041,

2004-Ohio-4070, ¶ 4; Jenkins v. Regents of the Univ. of Michigan Health Sys., 763

Fed.Appx. 545, 550 (6th Cir.2019); Mitchell v. Toledo Hosp., 964 F.2d 577, 582–583

(6th Cir.1992); Kenner v. Grant/Riverside Med. Care Found., 2017-Ohio-1349, 88

NE.3d 664 (10th Dist.), ¶ 27; Boyd v. Ohio Dept. of Mental Health, 10th Dist.

Franklin No. 10AP-906, 2011-Ohio-3596, ¶ 26; Samadder v. DMF of Ohio, Inc., 154

Ohio App.3d 770, 780, 2003-Ohio-5340, 798 N.E.2d 1141 (10th Dist.); Drummond

v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No. 21AP-327, 2022-Ohio-1096,

¶ 14 (discussing a claim of racial discrimination based on a failure-to-hire-or-

promote theory); Rice v. Cuyahoga Cty. DOJ, 2005-Ohio-5337, 970 N.E.2d 470,

¶ 41 (8th Dist.) (discussing a claim of racial discrimination based on a failure-to-

promote theory); Huffman v. Sunbelt Rentals, Inc., 1st Dist. Hamilton No. C-

190642, 2020-Ohio-5070, ¶ 20; Swann v. Cardiology Assocs. of Cincinnati, 1st

Dist. Hamilton No. C-050650, 2006-Ohio-2758, ¶ 26; James v. Bob Ross Buick,

Inc., 167 Ohio App.3d 338, 2006-Ohio-2638, 855 N.E.2d 119, ¶ 32 (2d Dist.);

Grooms v. Supporting Council of Preventative Effort, 157 Ohio App.3d 55, 62–63,

2004-Ohio-2034, 809 N.E.2d 42 (2d Dist.); Smith v. Goodwill Indus., 130 Ohio

App.3d 437, 441–442, 720 N.E.2d 203 (2d Dist.1998); Farris v. Port Clinton City

School Dist., 6th Dist. Ottawa No. OT-05-041, 2006-Ohio-1864, ¶ 60.; but see Isbell

v. Johns Manville, Inc., 6th Dist. Lucas No. L-06-1240, 2007-Ohio-5355, ¶ 40;

Rivers v. Cashland Fin. Servs., 9th Dist. Summit No. 26373, 2013-Ohio-1225, ¶ 16.
                Here, there is no dispute that Williams was a member of a protected

class, that the PNC Defendants terminated him, that he was qualified for the

position he held or that he was replaced by a person outside of Williams’ protected

class. Therefore, Williams readily meets the prima facie case for discrimination.

       B. We Are Permitted to Consider the Other Issues Relevant to the
          Determination of Whether the PNC Defendants are Entitled to
          Summary Judgment

                Williams urges us not to consider the remainder of the burden-

shifting analysis because the trial court did not address the remainder of the analysis

in its written opinion explaining its grant of summary judgment. Williams would

have us simply reverse and remand the matter for the trial court to consider the

remainder of the analysis. We acknowledge that there is some nonbinding authority

supporting Williams’ position but, after careful consideration, we conclude that our

standard of review is not so limited.

                As an initial matter, a trial court need not set forth any detailed

reasoning in an opinion granting summary judgment. Ferguson v. Univ. Hosps.

Health Sys., Inc., 8th Dist. Cuyahoga No. 111137, 2022-Ohio-3133, ¶ 68–71, fn. 12

(collecting cases). Where a trial court considers two independent grounds for

summary judgment, finding one persuasive and declining to consider the other, we

are skeptical that our ability to consider both grounds would be dependent on

whether the trial court chooses to set forth reasoning for its decision.6


       6 The Supreme Court of Texas briefly adopted such a rule, holding in a plurality
opinion in 1993 that an appeals court should review all properly raised grounds if the trial
court set forth no specific reasoning for granting a summary judgment but saying that if
               In support of his argument, Williams points us to the Ohio Supreme

Court’s opinion in Bowen v. Kil-Kare, Inc., 63 Ohio St.3d 84, 585 N.E.2d 384 (1992).

In Bowen, the plaintiffs sued a racetrack for alleged injuries sustained during an

automobile race and the trial court granted summary judgment in favor of the

racetrack, finding that one of the plaintiffs signed a release that precluded recovery.

Bowen at 86–87, syllabus. On appeal, the plaintiffs asked the Supreme Court to find

that the release did not preclude recovery and, further, to hold that a second,

separate release also did not preclude recovery. The Supreme Court declined to

determine whether the second release precluded recovery because “the trial court

specifically declined to address the ambiguity (if any) of the [second] release” and

“the question whether the [second] release was enforceable was not properly before

the court of appeals.” Bowen at 89. The court reasoned that “since the judgment of

the trial court was based solely on the validity of the [first] release, we find that the

judgment of the court of appeals must have been based solely on the validity of that

release as well.” Bowen at 88, fn. 5. Initially, we note that only three justices

concurred in full with the specific language of the Bowen opinion.7 Next, we note




the trial court rested its judgment on a specific ground, the appeals court should review
only that ground and decline to consider alternate grounds. State Farm Fire & Casualty
Co. v. S.S., 858 S.W.2d 374 (Tex.1993). But the court reconsidered this approach three
years later and held that an appeals court may consider all grounds preserved for review.
Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 626 (Tex.1996).
      7 Justices Douglas, Sweeney and Resnick concurred in the opinion. Justice Brown
concurred only with the syllabus and judgment. Justice Moyer concurred only with the
syllabus, dissenting to the judgment. Justices Holmes and Wright concurred in part and
dissented in part, calling the relevant portion of the opinion dicta.
that the second release was not included in the appellate record, although the parties

had stipulated to the gist of the release. Bowen at 85, fn.2. And finally, we note that

the Supreme Court more recently affirmed a summary judgment on an alternative

basis not considered by the trial court, calling into question the validity of reading

Bowen to stand for the proposition that an appeals court cannot consider alternative

arguments for the first time. Argabrite v. Neer, 149 Ohio St.3d 349, 2016-Ohio-

8374, 75 N.E.3d 161.

                In Argabrite, the court reviewed a summary judgment in favor of

several law-enforcement officers. Argabrite at ¶ 4–5. The officers had asserted two

distinct grounds in support of summary judgment, the trial court granted summary

judgment based on one of those grounds and the intermediate appeals court

affirmed based on that ground. Id. The Supreme Court found that granting

summary judgment on that basis was error. Id. at ¶ 12. Nevertheless, noting the de

novo standard of review, the court determined that it must consider the officers’

second asserted argument for summary judgment because the officers had raised

the argument before the trial court. Id. at ¶ 14–15. The court affirmed the summary

judgment based on that second, alternative argument.8 Id. at ¶ 17, 32.


       8 Two justices dissented in part and would decline to affirm the summary judgment

on alternate grounds, at least as to some of the defendants. See id. at ¶ 79–80 (Pfeifer, J.,
concurring in part and dissenting in part) (“Extraordinary circumstances * * * must be
present for this court to reach a decision on summary judgment when the trial court
applied the wrong standard. * * * We are loathe to substitute our judgment for that of
lower courts that have been guided by a correct legal standard, and we should positively
recoil at inserting our judgment when a lower court has not had the opportunity to apply
the proper legal standard.”); id. at ¶ 84 (O’Neill, J., concurring in part and dissenting in
part) (“I disagree * * * with the majority’s decision to weigh the evidence and grant
               To the extent that Bowen retains any precedential value as to the

correct resolution of this issue, it is distinguishable. The trial court in the case before

us did not specifically decline to address the remainder of the burden-shifting

analysis. Moreover, the parties agree that discovery is complete and the issues were

fully briefed. The evidence both sides rely on at the summary judgment stage is in

the record.

                Williams’ argument finds more support among the intermediate

courts of appeals; he points us to several cases from other appellate districts.9 This

line of cases largely relies on Bowen, 63 Ohio St.3d 84, 686 N.E.2d 384, which we

discussed above, and the Ohio Supreme Court’s opinion in Murphy v.

Reynoldsburg, 65 Ohio St.3d 356, 604 N.E.2d 138 (1992). In Murphy, the court

reversed a summary judgment when the trial court admittedly ruled solely based on

the parties’ oral argument, without reviewing the summary-judgment briefing or the

evidence in the record. Murphy at 360. Murphy makes clear that Civ.R. 56(C)

requires the trial court to “thoroughly examine all appropriate materials filed by the



summary judgment in favor of law enforcement. * * * [The plaintiff] deserves to have her
motions and pleadings reviewed by the trial court using the correct legal standard.”).
      9 Bohl v. Travelers Ins. Group, 4th Dist. Washington No. 03CA68, 2005-Ohio-963,

¶ 21–23; Bartkowiak v. Pillsbury Co., 4th Dist. Jackson No. 99 CA 844, 2000 Ohio App.
LEXIS 86, 16–17; Yoskey v. Eric Petroleum Corp., 7th Dist. Columbiana No. 13 CO 42,
2014-Ohio-3790, ¶ 40; Orvets v. Natl. City Bank, 131 Ohio App.3d 180, 192–194, 722
N.E.2d 114 (9th Dist.1999); B.F. Goodrich Co. v. Commercial Union Ins., 9th Dist.
Summit No. 20936, 2002-Ohio-5033, ¶ 38–44; Guappone v. Enviro-Cote, Inc., 9th Dist.
Summit No. 24718, 2009-Ohio-5540, ¶ 11–13; Lehmier v. Western Reserve Chemical
Corp., 9th Dist. Summit No. 28776, 2018-Ohio-3351, ¶ 49. We also note Young v. Univ.
of Akron, 10th Dist. Franklin No. 06AP-1022, 2007-Ohio-4663, ¶ 22, and Sad Adlaka v.
New York Life Ins. & Annuity Corp., 7th Dist. Mahoning No. 13 MA 171, 2015-Ohio-605.
parties before ruling on a motion for summary judgment.” Id. If the trial court fails

to do so, Murphy holds there is reversible error notwithstanding that an appellate

court would review the judgment de novo. Id.

               After careful consideration of the nonbinding conclusions reached by

our sister districts and with due respect to them, we are persuaded that we may

consider the remainder of the burden-shifting analysis here. As an initial matter,

while we acknowledge the out-of-district cases mustered by Williams, we note that

other panels in many of those districts have come out the other way. See Carpenter

v. Long, 196 Ohio App.3d 376, 2011-Ohio-5414, 963 N.E.2d 857 (2d Dist.), ¶ 61;

Bank of N.Y. Mellon v. Huth, 6th Dist. Lucas Nos. L-12-1241 and L-12-1283, 2014-

Ohio-4860, ¶ 41; Coventry Twp. v. Ecker, 101 Ohio App.3d 38, 41–42, 654 N.E.2d

1327 (9th Dist.); Hall v. Circle K, 10th Dist. Franklin No. 12AP-900, 2013-Ohio-

3793, ¶ 5; Oliveri v. Osteostron, 2021-Ohio-1694, 171 N.E.3d 386 (11th Dist.), ¶ 28;

Reo v. Allegiance Admrs. LLC, 11th Dist. Lake No. 2017-L-112, 2018-Ohio-2464,
¶ 25.    Courts in many other jurisdictions have too,10 although certainly not

unanimously.11

                Because our review of a trial court’s grant of summary judgment is de

novo, we review the evidence “as if for the first time.” Argabrite, 149 Ohio St.3d at

353, 2016-Ohio-8374, 75 N.E.3d 161. We afford no deference to the trial court’s


        10E.g., Peters v. Jenney, 327 F.3d 307, 320 (4th Cir.2003) (appellate court may
affirm a summary judgment on alternate grounds, but it normally will not do so when the
alternate ground is first raised on appeal, because “[f]airness demands that a party be
given an appropriate opportunity to present evidence on each aspect of her claim before
suffering an adverse entry of summary judgment”); Flynn v. Sandahl, 58 F.3d 283, 289
(7th Cir.1995) (appellate court may affirm on alternate grounds as long as they supported
by the record); Richmond v. Higgins, 435 F.3d 825, 828 (8th Cir.2006) (“Although the
district court did not address [the defendant’s] alternative grounds for summary
judgment, this court may affirm on any basis supported by the record.”); G & G Closed
Circuit Events, LLC v. Zihao LIU, 45 F.4th 1113, 1117 (9th Cir.2022); Seay v. Oklahoma
Bd. of Dentistry, 10th Cir. No. 21-6054, 2022 U.S. App. LEXIS 8717 (Apr. 1, 2022) (noting
that the appellate court has discretion to affirm on any ground adequately supported by
the record and exercises that discretion after considering whether (1) the ground was fully
briefed and argued on appeal and below, (2) the parties have had a fair opportunity to
develop the factual record and (3) the appellate decision would only involve questions of
law in light of factual findings to which the appeals court defers or uncontested facts);
Wilburn v. Robinson, 480 F.3d 1140, 1148–1149 (D.C. Cir.2007) (appellate court has
discretion to uphold a summary judgment on legal theory different from that relied upon
by the trial court, resting the affirmance on any ground that finds support in the record);
Wright v. State, 824 P.2d 718, 720 (Alaska 1992); Brocato v. Mississippi, 503 So.2d 241,
244 (Mississippi 1987); Hayes v. A.J. Assocs., Berrett v. State, 420 P.3d 140, 147 (Utah
Ct.App.2018); Alpine Haven Property Owners Assn., Inc. v. Deptula, 175 Vt. 559, ¶ 10,
830 A.2d 78.
        11 For example, Maryland still employs a “general rule” against affirming a
summary judgment on alternative grounds but allows for certain exceptions. Irwin
Indus. Tool Co. v. Pifer, 276 A.3d 533, 478 Md. 645 (Md.2022). The U.S. Circuit Court
for the D.C. Circuit has acknowledged having discretion to affirm a summary judgment
on alternative grounds not decided by the trial court but it has “‘cautioned that it usually
will be neither prudent nor appropriate’” to do so. PHCDC1, LLC v. Evans & Joyce
Willoughby Trust, 257 A.3d 1039, 1045 (D.C.2021), quoting Jaiyeola v. District of
Columbia, 40 A.3d 356, 372 (D.C.2012). A justice on the Mississippi Supreme Court
colorfully expressed the opinion that summary-judgment rules “should not provide a
buffet platter from which this Court might select the most palatable dish to stuff a
litigant’s hopes of a trial down his throat.” Brocato at 246.
decision and independently review the record to determine whether summary

judgment is appropriate. It is as if the motion and evidence therein is first reviewed

at the appellate level. Grafton, 77 Ohio St. 3d at 105, 671 N.E.2d 241; Argabrite at

¶ 14.

               Finally, “a reviewing court is not authorized to reverse a correct

judgment merely because it was reached for the wrong reason.” E.g., State v. Hale,

8th Dist. Cuyahoga No. 103654, 2016-Ohio-5837, ¶ 15. A judgment that “‘achieves

the right result for the wrong reason’” is not prejudicial and will be affirmed. O’Neal

v. State, 2020-Ohio-506, 146 N.E.3d 605, ¶ 20 (10th Dist.), quoting Reynolds v.

Budzik, 134 Ohio App.3d 844, 732 N.E.2d 485 (6th Dist.1999).

                Moreover, to hold otherwise would be to practically encourage trial

courts to grant summary judgment without issuing any opinion at all. As we recently

observed:

        Appellate courts do not afford these opinions any deference, but an
        opinion facilitates our review and allows litigants to focus their
        arguments before us. Providing a written opinion also “helps to
        promote confidence in the justice system to those who otherwise might
        feel that their case was given no consideration.” CitiMortgage, Inc. v.
        Tillman, 9th Dist. Lorain No. 17CA011090, 2018-Ohio-629, ¶ 16
        (Callahan, J., dissenting).

(Citations omitted.) Ferguson, 2022-Ohio-3133, at ¶ 72.

                While we are authorized and, indeed, encouraged to consider

alternative grounds in many cases, it is not appropriate to do so in every case. We

need not decide on this appeal all the circumstances in which it is more appropriate

to remand. But, because Williams asks us to remand based on our decision in
Meekins v. Oberlin, we address our consideration of that precedent. Meekins, 8th

Dist. Cuyahoga No. 106060, 2018-Ohio-1308.

                  In Meekins, our court considered a trial court’s summary judgment

in favor of the city of Oberlin on a plaintiff’s claims under state law and 42 U.S.C.

§ 1983. Meekins at ¶ 12, 15. The trial court had granted summary judgment to

Oberlin on the basis of statutory political-subdivision immunity. Id. at ¶ 17. After

concluding that Oberlin was not entitled to statutory immunity as to the plaintiff’s

claims under 42 U.S.C. § 1983, id. at ¶ 21, our court considered Oberlin’s argument

that we could nevertheless affirm the summary judgment on one or more separate

alternative bases in light of the evidence mustered by the parties. Our court declined

to do so, noting as follows:

           It is clear from the record that the trial court never reviewed the
          evidence presented by the parties on summary judgment * * *. The
          only issue considered by the trial court in ruling on Oberlin’s motion
          for summary judgment was whether [the plaintiff’s] claims were barred
          by political subdivision immunity * * * — a legal issue that did not
          involve review and consideration of the evidence submitted by the
          parties on summary judgment.

Id. at ¶ 24.

                 Our court remanded the matter for the trial court to review the

parties’ evidence and determine, in the first instance, whether genuine issues of

material fact exist with respect to Oberlin’s liability under 42 U.S.C. § 1983. Id. at

¶ 26.12


          12
         On remand, the trial court again granted summary judgment for Oberlin. This
time (perhaps not surprisingly considering our court’s opinion in Meekins), it did so
without explaining the reasoning for its decision. Meekins v. Oberlin, 8th Dist. Cuyahoga
               This approach is consistent with the holding in Murphy, 65 Ohio

St.3d 356, 604 N.E.2d 138, as the trial court granted summary judgment while

leaving the parties’ folders of evidence unopened. In Murphy, the trial court did so

because it was convinced based solely on oral argument. In Meekins, the trial court

did so because it was convinced that the case could be decided based on statutory

immunity, no matter what the evidence was. Because we determined that the trial

court’s holding in Meekins was erroneous, we were left with a summary judgment

that was not based on any review of the evidence at all — in other words, a summary

judgment issued in violation of Civ.R. 56(C).

              This approach is consistent with Murphy, Argabrite, 149 Ohio St.3d

349, 75 N.E.3d 161, and Browne v. Artex Oil Co., 158 Ohio St.3d 398, 2019-Ohio-

4809, 144 N.E.3d 378.

               The situation presented by Murphy and Meekins — where the record

showed that the trial court clearly ignored some Civ.R. 56(C) material because it

concluded it did not have to review it — is fundamentally different than the situation

presented here. Discovery is complete and both parties fully briefed the entirety of

the burden-shifting framework below and marshalled evidence supporting their

arguments. The trial court specifically noted that it had reviewed the parties’

evidence and exhibits. There is nothing in the record to suggest that it did not do so.

We see no reason to remand here.



No. 107636, 2019-Ohio-2825. On appeal, our court again reversed the trial court — this
time on a consideration of the merits of the plaintiffs’ claims. Id. at ¶ 61–62.
      C. The PNC Defendants Are Entitled to Summary Judgment

               Having concluded that we may consider the rest of the burden-

shifting analysis in this case, we turn to a consideration of whether the PNC

Defendants produced evidence of a legitimate, nondiscriminatory reason for

terminating Williams and — if they did —whether Williams has shown a genuine

dispute for trial as to whether that proffered reason was not the true reason for the

adverse employment action.

               The     PNC     Defendants      clearly   articulated    a   legitimate,

nondiscriminatory reason for terminating Williams. Williams does not dispute that

PNC’s policies prohibit dishonesty and that it would violate these policies for a

branch manager to falsify their call logs or improperly enter referrals. He also does

not dispute that two PNC employees reported allegations that Williams had engaged

in dishonesty or that PNC investigated those allegations and found them to be

credible. He further does not dispute that the internal investigator PNC assigned to

this investigation recommended to Reusser that Williams be terminated as a result

of these findings. Reusser and Reid informed Williams that he was being terminated

as a result of the findings of this investigation. That proffered reason for terminating

Williams was legitimate and nondiscriminatory.

               Williams argues that this stated reason was mere pretext. A plaintiff

can demonstrate pretext by showing that the proffered reason (1) has no basis in

fact, (2) did not actually motivate the defendants’ challenged conduct or (3) was

insufficient to warrant the challenged conduct. Regardless of which option is
chosen, the plaintiff must produce sufficient evidence from which the trier of fact

could reasonably reject the employer’s explanation and infer that the employer

intentionally discriminated against him. E.g., Knepper v. Ohio State Univ., 10th

Dist. Franklin No. 10AP-1155, 2011-Ohio-6054, ¶ 12. At this step, the employee

must show both that the employer’s reason was false and that discrimination was

the real reason. E.g., Kenner, 2017-Ohio-1349, 88 N.E.3d 664, at ¶ 29. The

employee must show more than mere conjecture that the employer’s stated reason

is a pretext for the court to deny the employer’s motion for summary judgment. E.g.,

Powers v. Pinkerton, Inc., 8th Dist. Cuyahoga No. 76333, 2001 Ohio App. LEXIS

138, ¶ 11.

               Williams argues that there are genuine issues of fact as to whether

the PNC Defendants’ reason had no basis in fact or did not actually motivate the

termination. He does not contend that the alleged wrongdoing — if established —

was insufficient to warrant termination.

               Williams says it is inherently unbelievable that he would falsify

multichannel calls while Adams was sitting in the same room as him and he

complains that PNC did not adequately investigate Adams’ allegation because it did

not contact the customers Williams reported that he called. He contends that,

because he denies falsifying his logs, there “is a credibility determination for a jury

to make regarding whether the [multi-channel] calls allegation was a legitimate

reason to termination Williams, versus a pretextual complaint by Reusser * * *.”
               The PNC Defendants responded, among other things, that Williams

presented no evidence that he actually made the multichannel calls at issue or that

Adams lied about what she said she observed. They defend Reid’s investigation of

the allegations and state that the findings of wrongdoing were supported by

interviews and documentary evidence.

               As for the referrals, Williams argues that PNC and Reusser failed to

contact the client to verify what role — if any — Williams played in the opening of

the client’s accounts. Williams also claims that his “conduct was perfectly consistent

with the nature (and limitation) of the [computer] system whereby employees log

such referrals.” He contends that he could not physically create those referrals

before passing the customer along to a business banker “because the customer had

at least six different businesses and it was undetermined at that point which

businesses, if any, would receive PNC’s services.”

               PNC responded, that it should not have to “rope” current and

prospective clients into its sensitive employment investigations and that even if

Williams had a conversation with this business client and received enough

information to make one referral for this business client, he did not have enough

information to properly refer the client’s other businesses to PNC and he did so

anyway.

               After a careful review of the record, and viewing the evidence in

Williams’ favor, we conclude that no reasonable factfinder could find that the PNC

Defendants’ proffered reason for the termination had “no basis in fact.”
               Regarding the multi-channel calls, Williams does not dispute that he

logged two calls within two minutes as though he “picked up the phone, called,

contacted the customer, made an appointment, conducted an appointment, and

status of sale * * *.” He does not rebut Reusser’s testimony that it would be

impossible to complete all these actions within two minutes or respond to her

testimony that Williams was not even permitted to make sales over the phone.

Williams does not show how his call logs, which PNC produced, support that he was

making multi-channel calls correctly.

               As for the business referrals, Williams admitted that — when he

referred the client to Angeloff — he did not “receive any specific details about the

business, the number of businesses, or the value of potential services, other than

generally knowing that it fit within the proscribed bracket for a business banker to

handle.” He further admitted that, at the time he spoke to the business banker about

the client’s businesses, “no profile had been built for [the client], nor the several

businesses that would potentially be involved in any business banking services

offered by PNC.”

               Reusser testified that, under these circumstances, a branch manager

is not permitted to log a referral. She said that even if a branch manager identifies

that a person has a business entity with a sufficient business-banking need and

makes a referral, the manager receives a commission based on that one entity only,

even if the business banker identifies that the client has additional business entities

that also have banking needs. In other words, in order for Williams to receive credit
for this business client’s other entities, he would have needed to gather enough

information about each of those entities and their needs to enter specific referrals

for each one. Moreover, even if Williams was permitted to claim a referral for each

of this client’s business entities, he was not permitted to claim a referral after the

business banker opened the entities’ accounts.

               Williams avers generally that he was permitted to claim credit for all

of this client’s entities, but he does not specifically dispute any of Reusser’s

testimony about the qualifications needed to properly claim a referral. When asked

about referrals during his deposition, he testified that he did not recall what PNC’s

policy was regarding when an employee should submit a referral. This is not

sufficient to create a material fact for trial. The undisputed evidence is that Williams

entered referrals for this business client’s entities after Angeloff opened the entities’

accounts and without having sufficient contact with the client about the client’s

needs to merit credit for a referral.

               Therefore, no reasonable juror could conclude that the PNC

Defendants’ reason for terminating Williams had no basis in fact.

               Williams argues that there is a genuine dispute of material fact as to

whether this alleged wrongdoing actually motivated the termination because

(according to him) Reusser pressured Williams to hire a Caucasian candidate over

an African American candidate for a position at the branch and then pressured

Williams to hire a Caucasian candidate over a Persian candidate for a different

position, explicitly because of concerns that clients would not accept the Persian
candidate because of his race or national origin. He further argues that the fact that

PNC replaced Williams with a Caucasian person “fits the narrative of Reusser

wanting to hire and fill her department with Caucasian employees.”

               The PNC Defendants dispute those allegations but for purposes of

summary judgment they also argue that (1) the PNC Defendants hired Williams into

his Branch & Business Center Manager position knowing that Williams was African

American; (2) the initial allegations against Williams came from Adams and

Angeloff — not Reusser — and Williams does not present evidence that either Adams

or Angeloff had discriminatory motives and (3) PNC assigned an investigator who is

African American to investigate the allegations and she concluded that Williams did

engage in misconduct and recommended termination.

               After a careful review of the record, and viewing the evidence in

Williams’ favor, we conclude that no reasonable factfinder could find that the PNC

Defendants’ proffered reason did not actually motivate the termination.

               Williams does not allege that Adams or Angeloff or Dodig — the

employees who reported concerns to Reusser — had a discriminatory motive to

make a false report or lie to PNC’s investigator during her investigation. Williams

also does not dispute that Reusser was required to report these concerns under

PNC’s policies. Williams also does not allege that Reid, who investigated these

allegations, had a discriminatory motive. He further does not dispute that Reid,

after reviewing the documents assembled by Adams and Dodig and interviewing

Adams, Angeloff, Dodig and Williams, concluded that Williams did engage in
dishonest conduct and recommended to Reusser that PNC terminate him. To be

sure, as Williams states, Reusser was a “part of that [investigation] process and

directly involved in the decision-making related to Williams’ termination.” But

Williams produces no evidence to dispute that Reusser’s role was limited to

(1) making a required report that several employees she supervised alleged that

Williams engaged in dishonest conduct, (2) cooperating with the investigation

conducted by PNC’s investigator — who was African American — and

(3) considering whether to accept the investigator’s recommendation that Williams

be terminated. Reusser exercised some discretion as to the last item but, as we

discussed above, Williams has not established a genuine dispute for trial as to

whether the investigation’s findings of wrongdoing had no basis in fact.          No

reasonable factfinder could infer pretext from these circumstances.

                 We, therefore, overrule Williams’ assignment of error.

III. Conclusion

                 Having overruled Williams’ sole assignment of error for the reasons

stated above, we affirm the summary judgment.

         It is ordered that the appellees recover from the appellant the costs herein

taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


________________________
EILEEN A. GALLAGHER, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J. and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR